
	

115 HR 5261 : Treatment, Education, and Community Help to Combat Addiction Act of 2018
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5261
		IN THE SENATE OF THE UNITED STATES
		June 13, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Public Health Service Act to provide for regional centers of excellence in substance
			 use disorder education, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Treatment, Education, and Community Help to Combat Addiction Act of 2018 or the TEACH to Combat Addiction Act of 2018. 2.Establishment of Regional Centers of Excellence in Substance Use Disorder EducationPart D of title V of the Public Health Service Act is amended by inserting after section 549 (42 U.S.C. 290ee–4) the following new section:
			
				550.Regional Centers of Excellence in Substance Use Disorder Education
 (a)In generalThe Secretary, in consultation with such other agencies as are appropriate, shall, subject to the availability of appropriations, establish a solicitation process and award cooperative agreements to eligible entities for the designation of such entities as Regional Centers of Excellence in Substance Use Disorder Education and support of such regional centers of excellence to enhance and improve how health professionals are educated in substance use disorder prevention, treatment, and recovery through development, evaluation, and distribution of evidence-based curricula for health profession schools. An eligible entity designated by the Secretary as a Regional Center of Excellence in Substance Use Disorder Education shall carry out the activities described in subsection (b).
					(b)Selection of centers of excellence
 (1)Eligible entitiesTo be eligible to receive a cooperative agreement under subsection (a), an entity shall— (A)be an entity specified by the Secretary that offers education to students in various health professions, which may include—
 (i)a health system; (ii)a teaching hospital;
 (iii)a medical school; (iv)a certified behavioral health clinic; or
 (v)any other health profession school, school of public health, or Cooperative Extension Program at institutions of higher education engaged in an aspect of the prevention, treatment, or recovery of substance use disorders;
 (B)be accredited by the appropriate educational accreditation body; (C)demonstrate an existing strategy, and have in place a plan for continuing such strategy, or a proposed strategy to implement a curriculum based on best practices for substance use disorder prevention, treatment, and recovery;
 (D)demonstrate community engagement and participation through community partners, including other health profession schools, mental health counselors, social workers, peer recovery specialists, substance use treatment programs, community health centers, physicians’ offices, certified behavioral health clinics, law enforcement, and the business community; and
 (E)provide to the Secretary such information, at such time, and in such manner, as the Secretary may require.
 (2)DiversityIn awarding cooperative agreements under subsection (a), the Secretary shall take into account regional differences among eligible entities and shall make an effort to ensure geographic diversity.
						(c)Dissemination of information
 (1)Public postingThe Secretary shall make information provided to the Secretary under subsection (b)(1)(E) publically available on the Internet website of the Department of Health and Human Services.
 (2)EvaluationThe Secretary shall evaluate each project carried out by a Regional Center of Excellence in Substance Use Disorder Education under this section and shall disseminate the findings with respect to each such evaluation to appropriate public and private entities.
 (d)FundingThere is authorized to be appropriated to carry out this section, $4,000,000 for each of fiscal years 2019 through 2023..
		
	Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk
